OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Viewing the evidence at trial in the light most favorable to the defendant, we find that the record affords no basis for a charge as to justification. (Penal Law, § 35.15.) Thus, it was not error for the Trial Judge to refuse defendant’s request to so charge the jury. (See People v Stevenson, 31 NY2d 108, 112-113.)
In our view, defendant’s objections during the cross-examination of a codefendant at trial, having made no reference to the issue now raised, were not sufficient to preserve that issue: namely, whether the prosecutor’s allegedly improper cross-examination unduly prejudiced him.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.